Citation Nr: 0825902	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  07-31 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an effective date earlier than May 12, 
2005, for the award of service connection for tinnitus.  

2.  Entitlement to an effective date earlier than February 7, 
2003 for the award of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 through 
July 1946 and again from August 1948 through March 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007), the undersigned Veterans Law Judge has 
granted a motion for advancement on the docket in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claimant indicated his desire to testify at a Board 
hearing in a September 2007 VA Form 9.  He was scheduled for 
a Video hearing in April 2008 but correspondence also dated 
in April 2008 shows that the veteran attempted to cancel his 
hearing request.  However, in response to a May 2008 letter 
certifying the veteran's case to the Board, the veteran 
requested a video conference hearing before a member of the 
Board.  Pursuant to 38 C.F.R. § 3.103(c) (2007), a hearing on 
appeal will be granted to an appellant who requests a hearing 
and is willing to appear in person.  Therefore, the claimant 
must be provided an opportunity to present testimony at a 
Board hearing before the Board may proceed with appellate 
review.


Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction should 
schedule the claimant for a Video Board 
hearing.  All correspondence and any 
hearing transcripts regarding this hearing 
should be associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




